Electronically Filed
                                                      Supreme Court
                                                      SCWC-29269
                                                      07-NOV-2011
                                                      05:04 PM




                          NO. SCWC-29269


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                  vs.

       GREG W. SCHOENLEIN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        (ICA NO. 29269; CR. NOS. 04-1-2287 and 05-1-2431)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

               (By: Recktenwald, C.J., Nakayama,

                 Acoba, Duffy, and McKenna, JJ.)


          The Application for Writ of Certiorari filed on


September 22, 2011 by Petitioner/Defendant-Appellant Greg W.


Schoenlein is hereby rejected.


          DATED:   Honolulu, Hawai'i, November 7, 2011.

Steven M. Shaw for                /s/ Mark E. Recktenwald
petitioner-defendant
appellant, on the                 /s/ Paula A. Nakayama
application.
                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ James E. Duffy, Jr.


                                  /s/ Sabrina S. McKenna